DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, wherein the knees of the distal-most clip are distal to the distal end of the jaws when the distal-most clip is advanced into and positioned within the first and second jaws must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 33 contains the following limitations at issue:  wherein the knees of the distal-most clip are distal to the distal end of the jaws when the distal-most clip is advanced into and positioned within the first and second jaws. This limitation lacks explicit support in the specification as well as the drawings. The knees of the distal most clip are only shown and described as being proximal to the distal end of the jaws when the distal-most clip is advanced into and positioned within the first and second jaws.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, the phrase "a distal end" renders the claim indefinite because it is unclear. It is unclear whether the phrase is referring to a new/different distal end or the aforementioned distal end. For the sake of compact prosecution, Examiner is interpreting the phrase as the latter. 
Regarding claim 35, the phrase "a leg" renders the claim indefinite because it is unclear. It is unclear whether the phrase is referring to a new/different leg or the aforementioned leg. For the sake of compact prosecution, Examiner is interpreting the phrase as the latter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-32 and 34-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulz et al. (U.S. Patent Publication No. 2010/0274262 A1). Schulz et al. is cited in the IDS. 
Regarding claim 31, Schulz et al. discloses a surgical clip applier (1), comprising: an elongate shaft (2) having first and second jaws (14 and 15) on a distal end thereof (Fig. 1) that are movable between open and closed positions for engaging tissue therebetween (Abstract, Paragraph 0028), each jaw (14 and 15) extending from a proximal end (Fig. 1) to a distal end (Fig. 1); and a clip advancing assembly (20) extending through (Fig. 1) the elongate shaft (2) and configured to advance a plurality of clips (5) through the elongate shaft (2) and to advance a distal-most clip (5) of the plurality of clips (5) into the first and second jaws (14 and 15); wherein the first and second jaws (14 and 15) have opposed inward facing surfaces (Fig. 3), each inward facing surface (Fig. 3) having a clip guide channel (23) formed therealong for receiving and guiding legs (legs of 5) of the distal-most clip (5) into the first and second jaws (14 and 15), each clip guide channel (23) having at least one deflectable tab (24) configured to engage a proximal surface (Figs. 2-3) of the distal-most clip (5) after the distal- most clip (5) advances past (Figs. 2-3) the at least one deflectable tab (24) to prevent proximal movement (Paragraph 0032) of the clip (5). (Abstract, Figs. 1-4, Paragraphs 0026-0032). 
Regarding claim 32, Schulz et al. discloses the surgical clip applier of claim 31, wherein the plurality of clips (5) each have respective clip legs (legs of 5, Fig. 4) with knees (bent portions proximal of legs of 5, Fig. 4), and the proximal surface (Figs. 2-3) of the distal-most clip (5) is proximate to (Fig. 4) the respective knees (bent portions proximal of legs of 5, Fig. 4). (Fig. 4, Paragraph 0031-0032). 
Regarding claim 34, Schulz et al. discloses the surgical clip applier of claim 31, wherein at least one of the clip guide channels (23) includes at least one deflectable clip retention member (25) disposed thereon. (Paragraphs 0031-0032). 
Regarding claim 35, Schulz et al. discloses the surgical clip applier of claim 34, wherein the at least one deflectable clip retention member (25) is configured to apply a biasing force (Paragraphs 0031-0032) to a leg of the distal-most clip (5) in a direction substantially perpendicular (Fig. 4, Paragraphs 0031-0032) to a plane extending through (Fig. 4) the first and second jaws (14 and 15). (Fig. 4, Paragraphs 0031-0032). 
Regarding claim 36, Schulz et al. discloses the surgical clip applier of claim 34, wherein the at least one deflectable clip retention member (25) is configured to apply a biasing force (Paragraphs 0031-0032) to a leg (leg of 5) of the distal-most clip (5) in a direction of a plane (horizontal plane extending through the jaws, Fig. 4) extending through the first and second jaws (14 and 15). (Fig. 4, Paragraphs 0031-0032).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,675,031. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of 16/895,691 are fully contained within the claims of 10,675,031, see table below. 
16/895,691
31
34
10,675,031
17
17



Allowable Subject Matter
Claims 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a surgical clip applier that includes the combination of recited limitations in claim 21. The art alone or in combination did not teach wherein each clip guide channel is configured to receive and guide legs of the distal-most clip into the first and second jaws, and at least one of the clip guide channels includes a plurality of deflectable clip retention members disposed thereon and configured to apply a biasing force to at least one leg of the distal-most clip when the distal-most clip is disposed within the first and second jaws to thereby retain the distal-most clip within the first and second jaws, the plurality of deflectable clip retention members varying in height relative to one another. The closest prior art of record Schulz et al. (U.S. Patent Publication No. 2010/0274262) fails to disclose or suggest the limitations above and would not be obvious to modify because of Schulz et al. divergent singular retention structure. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771